Citation Nr: 0834765	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-27 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946.  During his service, the veteran was decorated with a 
Combat Infantryman's Badge and a Purple Heart.  He died in 
early 2005.  The appellant in this matter is the veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Montgomery, Alabama, that denied service 
connection for the cause of the veteran's death.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD) and 
spondylolisthesis with chronic lumbosacral strain.

2.  The immediate cause of the veteran's death was 
mesothelioma.

3.  The veteran's mesothelioma did not have its onset during 
active service or result from disease or injury in service, 
or from a service-connected disability.




CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in March and June 2005, the appellant was 
notified of the evidence not of record that was necessary to 
substantiate her claim.  She was told what information that 
she needed to provide, and what information and evidence that 
VA would attempt to obtain.   Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

Adequate notice has been provided to the appellant prior to 
the transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  In the present appeal, as entitlement to 
service connection is being denied, no effective date or 
rating percentage will be assigned, thus, the Board finds 
that there can be no possibility of any prejudice to the 
appellant under the holding in Dingess, supra.

Certain additional VCAA notice requirements attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).

In this case the veteran was service-connected for PTSD and a 
back disorder.  The appellant does not contend that these 
disorders contributed to cause the veteran's death, but 
rather, that he had been exposed to asbestos during his 
period of active service, and that this exposure resulted in 
the mesothelioma which caused his eventual death.  The VCAA 
notice letters told the appellant that she needed medical 
evidence relating the cause of the veteran's death to 
asbestos exposure in service. Therefore, they were responsive 
to her application for benefits.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's available service, VA, 
and private medical treatment records have been obtained.  It 
is noted that some of the veteran's service records are 
unavailable, having been destroyed in a fire at the National 
Personnel Records Center records center in 1973.  The Board 
recognizes that there is a heightened obligation to assist a 
claimant in the development of their case, a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

Assistance also includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on the claim.  
In this case, the evidentiary record does not show that the 
veteran's cause of death is associated with an established 
event, injury, or disease in service; manifested during an 
applicable presumptive period; or otherwise associated with 
service.  That the veteran is deceased, i.e., the current 
disability requirement has been met, see Carbino v. Gober, 10 
Vet. App. 507, 509 (1997), does not by itself trigger VA's 
obligation under § 5103A(d) of providing a medical 
examination or obtaining a medical opinion.  Compare Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002). 

There is no indication of any additional, relevant records 
that the RO failed to obtain.  In sum, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled and no further action is necessary under the 
mandate of the VCAA.


Service connection for cause of the veteran's death

As indicated above, the appellant has asserted that the 
veteran died as a result of mesothelioma which was the result 
of exposure to asbestos during his period of active service.  
Specifically, she has asserted that the veteran had been 
stationed in France during his period of active service as a 
member of the 583rd Quartermaster Sales Company, and had been 
exposed to asbestos in the buildings in which he had been 
working.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and must 
regretfully deny the appeal.

The law provides that service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection in the context of this claim, once the death of 
the veteran has been established, there must be medical 
evidence, or in certain circumstances, competent lay evidence 
of in-service occurrence or aggravation of a disease or 
injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (Both discussing the factors of service 
connection).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey, 6 
Vet. App. at 393.

VA acknowledges that some of the major occupations involving 
exposure to asbestos include mining; milling; work in 
shipyards; insulation work; demolition of old buildings; 
carpentry and construction; manufacture and servicing of 
friction products, such as clutch facings and brake linings; 
and manufacture and installation of products, such as roofing 
and flooring materials, asbestos cement sheet and pipe 
products, and military equipment.  Exposure to any simple 
type of asbestos is unusual except in mines and mills where 
the raw materials are produced.  See M21-1MR, part IV, 
subpart ii, chapter 1, Section C (9)(f).  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  Id.  

A review of the veteran's service personnel records reveals 
that during service, the veteran was, in fact, stationed in 
France as a member of the 583rd Quartermaster Sales Company.  
It was indicated that his military occupation was as a sales 
clerk. His job included supervising saleswomen in an 
officer's clothing sales store.  He directed clerks in 
unpacking and storing stock along with arranging displays.  
He also was responsible for periodic inventories and 
requisitioning of replacement stock.

A Report Of Physical Examination dated in November 1943 shows 
that at the time of the veteran's entrance into service, his 
lungs were normal and chest X-rays demonstrated a healthy 
chest.

A Report Of Physical Examination Of Enlisted Personnel Prior 
To Discharge, Release From Active Duty Or Retirement dated in 
March 1946 shows that at the time of his separation from 
service, the veteran's lungs were normal and chest X-rays 
were negative.

Subsequent to service, a U.S. Army Medical Department 
Physical Examination report dated in October 1947 shows that 
the veteran's lungs were clear and resonant.

A VA PTSD examination report dated in February 1993 shows 
that the veteran reported that following his separation from 
service he worked for Alabama Power for 38 years before 
retiring.  

Private outpatient treatment records from a Dr. Johnson dated 
from October 2004 to November 2004 show that the veteran was 
treated for symptoms associated with a chest mass; chest wall 
pain; coronary artery disease; isolated systolic 
hypertension; and herniated lumbar disc.

VA outpatient treatment records dated in November 2004 show 
that the veteran was treated for symptoms associated with 
coronary artery disease; hypertension; hyperlipidemia; 
hypothyroidism; B12 deficiency; mild chronic renal 
insufficiency; gastroesophageal reflux disease; degenerative 
joint disease; and sensorineural hearing loss.

A private hospital treatment record from Birmingham Baptist 
Medical Center dated in January 2005 shows that the veteran 
was admitted for reported breathing difficulties.  The 
diagnosis was mesothelioma; delirium; respiratory failure; 
and status post acute myocardial infarction.

The veteran's Certificate of Death dated in early 2005 shows 
that the immediate cause of his death was mesothelioma.  An 
autopsy was not performed.

Having carefully considered the claim in light of the record 
and applicable law, the Board finds that the weight of the 
competent medical evidence of record does not show that 
service connection is warranted on the theory that the 
veteran's mesothelioma had developed as a result of his 
period of active service.

The veteran's separation physical examination report is 
highly probative as to the veteran's condition at the time of 
his release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  The March 1946 separation 
examination report is entirely negative for any symptoms 
associated with a respiratory disorder  and weighs heavily 
against the claim.  The weight of the service medical 
records, including the March 1946 separation examination, is 
greater than subsequent treatment records based on a history 
as provided by the veteran or the appellant.

Moreover, review of the veteran's available service personnel 
and medical records does not suggest that the veteran was 
ever exposed to asbestos during his period of active service.  
While the veteran's service personnel records confirm that 
the veteran was stationed in France as a member of the 583rd 
Quartermaster Sales Company where he worked as a sales clerk 
supervisor, there is no indication that he was exposed to 
asbestos in undertaking his appointed duties.  Further, a 
sales clerk in an officer's clothing store is not one of the 
major occupations known to involve exposure to asbestos.  See 
M21-1MR, part IV, subpart ii, chapter 1, Section C (9)(f).  
In this regard, the evidence of record shows that the veteran 
had reported working for a power company for over 38 years 
following his separation from service.

The earliest medical evidence of record of any related 
condition is not until 2004.  This was almost 58 years 
following the veteran's separation from service.  Evidence of 
a prolonged period without medical complaint and the amount 
of time that elapsed since military service, can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  While the Board recognizes 
that the latent period for the development of asbestosis 
varies from 10 to 45 or more years between first exposure and 
development of the disease, as there is no evidence of 
asbestos exposure during service, the prolonged period 
without medical complaint since service weighs heavily 
against the appellant's claim. 

The Board acknowledges the appellant's assertions that the 
veteran's mesothelioma which caused the veteran's death was 
the result of exposure to asbestos in service.  However, as 
there is no evidence of asbestos exposure in service, and no 
competent medical evidence of record linking the veteran's 
mesothelioma to service, for the Board to conclude that the 
veteran's death was the result of his period of active 
service would be speculation, and the law provides that 
service connection may not be based on a resort to 
speculation or  remote possibility.  38 C.F.R. § 3.102 
(2007); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In light of the foregoing, the Board finds that the 
preponderance of the evidence submitted indicates that the 
veteran was not exposed to asbestos during his period of 
active service; that he was employed at a power company for 
38 years following his separation from service; that there is 
no evidence that any of his service-connected disabilities 
contributed substantially or materially to cause his death; 
and that there is no evidence that the mesothelioma which 
resulted in his death was etiologically related to his period 
of active service.

The Board has considered the assertions of the appellant 
which suggest a relationship between the veteran's service 
and his eventual death.  However, as a lay person, she is not 
competent to provide the necessary nexus between the 
veteran's service and his death.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to service.  While the 
Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may 
be granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Accordingly, for the reasons stated above, the Board finds 
that as the preponderance of evidence weighs against a grant 
of the benefits sought, entitlement to service connection for 
the cause of the veteran's death is not warranted, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55. 


ORDER


Service connection for the cause of the veteran's death is 
denied.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


